Citation Nr: 0843101	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-11 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected hiatal hernia.

2.  Entitlement to an initial compensable rating for service-
connected incisional hernia.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied an increased rating for hiatal hernia.  
This matter also arises from a September 2007 rating decision 
granting service connection for an incisional hernia rated as 
noncompensable effective April 2007.  

The veteran presented testimony at a personal hearing in 
November 2008 before the undersigned Acting Veterans Law 
Judge.  In August 2008, prior to the certification of his 
appeal, the veteran withdrew his appeal as to a claim for a 
total disability evaluation for compensation purposes based 
on individual unemployability (TDIU).  38 C.F.R. § 20.204 
(2008).  Testimony presented at the November 2008 hearing on 
the issue of entitlement to a TDIU is a new claim and it is 
referred to the RO for appropriate development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran testified in November 2008 that his incisional 
hernia hurt three times as bad as it did four or five months 
earlier and was getting worse.  He also stated that his 
hiatal hernia had gotten worse in the last year.  He receives 
treatment at the Nashville VA Medical Center.  When the 
veteran reports that his symptoms have become worse since the 
previous examination, VA's duty to assist includes the 
conduct of a thorough and contemporaneous examination to 
determine the current level of disability.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  Thus, these issues must be 
remanded for an examination to assess the current nature, 
extent and severity of his incisional hernia, his hiatal 
hernia and esophageal disorders and to obtain current 
treatment records.  

The Board notes that at the hearing there was some discussion 
as to a relationship between the veteran's hiatal hernia and 
other esophageal disorders.  A longitudinal review of the 
claims file shows that the veteran initially sought service 
connection for a stomach condition.  A June 1980 VA 
examination showed reflux esophagitis and a Barrett's 
esophagitis.  A July 1980 rating decision granted entitlement 
to service connection for esophagitis evaluated as 
noncompensable under diagnostic code (DC) 7203 from March 
1979.  The noncompensable evaluation was continued in several 
subsequent rating decisions.  

In June 1981 determined that the evidence warranted 
resolution of reasonable doubt in the veteran's favor in 
determining that the hiatal hernia observed was directly 
related to the veteran's esophageal disabilities and was for 
consideration in the total disability.  Based on the reports 
of esophagogastroduodenoscopy (EGD) done in September 1980 
and in April 1981, the evidence established service 
connection for hiatal hernia and warranted the increased 
evaluation assigned.  The RO established service connection 
and a noncompensable evaluation for the veteran's Barrett's 
esophagus, effective March 31, 1979, and to a 30 percent 
evaluation, effective September 1980 under DC 7203 for 
esophagitis with Barrett's esophagus, hiatal hernia, 
gastritis and antral erosion.  

In February 1982 the veteran underwent Nissen fundoplication 
for reflux esophagitis with Barrett's esophagus.  The 
disability was then characterized as postoperative status, 
surgery for esophagitis with Barrett's esophagus, hiatal 
hernia, gastritis, and antral erosion.  After two separate 
periods of a temporary total rating under Paragraph 30, a 30 
percent rating was assigned under DC 7203.

In February 1984, based on examination results, the RO 
changed the diagnostic code from 7203 to 7346 to reflect the 
symptomatology at that time for status post surgical 
procedure, hiatal hernia with large hiatal hernia, reflux 
negative esophagitis, and no PUD.  A reduction was proposed, 
however the date proposed for the reduction was in error, and 
in an April 1984 rating decision correcting the error, the 
disability was characterized as large hiatal hernia, post 
operative.  A June 1984 rating decision restored the 30 
percent evaluation effective from February 1983.  Subsequent 
rating decisions continued the evaluation under DC 7346 for 
large hiatal hernia, post operative and starting in January 
2005, for hiatal hernia.  

In the rating decisions from February 1984, the RO did not 
carry forward esophagitis with Barrett's esophagus, gastritis 
and antral erosion with the service-connected hiatal hernia.  
The Board is not certain as to the reason for omission.  The 
Board notes, however, because to date VA has not properly 
severed service connection for Barrett's esophagus, service 
connection for this disability has been in effect since March 
31, 1979, i.e., almost 30 years, and under 38 U.S.C.A. § 1159 
and 38 C.F.R. § 3.957, it is protected from being severed.  
As such, the veteran's Barrett's esophagus must also be 
considered in evaluation of his hiatal hernia. 

In addition, the record shows that in July 2008 the veteran 
received a favorable decision from the Social Security 
Administration (SSA) regarding his claim for disability 
benefits.  Because the SSA's decision and the records upon 
which the agency based its determination are apparently 
relevant to VA's adjudication of his claim, VA is obliged to 
attempt to obtain and consider those records in adjudicating 
this appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2); see also Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  As such, the Board has no discretion 
and must remand this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  Secure the veteran's outpatient 
treatment records for his hiatal hernia, 
esophageal disorders, and incisional 
hernia, from the Nashville VA Medical 
Center for the period from June 2008 to 
the present.

3.  Schedule the veteran for an 
appropriate examination to determine the 
nature, extent and severity of his 
incisional hernia, hiatal hernia, 
esophagitis, Barrett's esophagus, 
gastritis, and antral erosion.  The 
claims folder should be made available 
and reviewed by the examiner.  All 
necessary tests should be conducted.  The 
examiner should:
(a) identify all symptoms attributable to 
the veteran's incisional hernia and state 
(i) whether the postoperative wounds are 
healed with no disability and belt not 
indicated; and (ii) whether the hernia is 
small, not well supported by belt under 
ordinary conditions, or healed ventral 
hernia or post-operative wounds with 
weakening of abdominal wall and 
indication for a supporting belt; 

(b) identify all symptoms attributable to 
the veteran's hiatal hernia and state 
whether the veteran has symptoms of pain, 
vomiting, material weight loss and 
hematemesis or melena with moderate 
anemia; or other symptom combinations 
productive of severe impairment of 
health;

(c) identify all symptoms attributable to 
the veteran's esophagitis, Barrett's 
esophagus, gastritis and antral erosion.  
The examiner must state if his Barrett's 
esophagus is moderately or severely 
disability, and whether it limits his 
ability to consume solid or liquid food.

All findings and conclusions should be 
set forth in a legible report.

4.  Then, readjudicate the appeal.  If 
any decision remains adverse to the 
appellant, issue a supplemental statement 
of the case.  Allow the appropriate time 
for response.  Thereafter, return the 
case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

